Citation Nr: 0934163	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-16 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded the matter on appeal to 
afford the Veteran a VA examination.  Prior to his March 2008 
VA examination, the Veteran phoned that he would not make the 
appointment because he was feeling ill.  In June 2008, a 
supplemental statement of the case (SSOC) was issued which 
stated that the Veteran informed VA that he would not be able 
to make his examination because of illness and that there was 
no request to reschedule his examination.  

Thereafter, in a VA Form 9, received in July 2008, the 
Veteran stated that he could not get transportation to his VA 
examination.  He also checked the box indicating that he 
wanted a BVA hearing at a local VA office before a member of 
the BVA.  

The Board notes that the Veteran previously requested a 
travel board hearing, which he later informed the RO in an 
August 2007 report of contact that he would not attend.  The 
Veteran was then given 30 days from the date of an October 
23, 2007, letter to respond if he still desired a hearing.  
As he did not respond during that time frame, in December 
2007, the Board considered the request for a hearing 
withdrawn.  However, as the Veteran has now requested a 
hearing after the matter was remanded to the RO/AMC, the 
Board finds that the provisions of 38 C.F.R. § 20.703 govern 
and the matter must be remanded once again to afford the 
Veteran an opportunity to have a travel board hearing.  See 
also 38 C.F.R. § 20.700(a).  Therefore, this case needs to be 
returned to the RO so that a Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

